Citation Nr: 0944073	
Decision Date: 11/19/09    Archive Date: 11/25/09

DOCKET NO.  07-08 821	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California



THE ISSUE

Entitlement to service connection for hypertension.  



REPRESENTATION

Appellant represented by:	California Department of 
Veterans Affairs



ATTORNEY FOR THE BOARD

Jarrette A. Marley, Associate Counsel




INTRODUCTION

The appellant is a Veteran who served on active duty from 
January 1960 to January 1980.  This matter is before the 
Board of Veterans' Appeals (Board) on appeal from a December 
2005 rating decision of the Oakland, California Department of 
Veterans Affairs (VA) Regional Office (RO).  In his February 
2007 Substantive Appeal, the Veteran requested a Travel Board 
hearing; in September 2009 correspondence he requested that 
the hearing be cancelled.  In October 2009 the Veteran 
submitted additional evidence with a waiver of initial RO 
consideration.  

The Veteran had also initiated appeals seeking a compensable 
rating for residuals of a polypectomy and service connection 
for residuals of a neck injury.  In his February 2007 
Substantive Appeal, he limited his appeal to the claim of 
service connection for hypertension, withdrawing his appeal 
in the other matters.  


FINDING OF FACT

The Veteran's hypertension is reasonably shown to have had 
its onset during his active service.  


CONCLUSION OF LAW

Service connection for hypertension is warranted.  
38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002 & Supp. 2009); 
38 C.F.R. § 3.303 (2009).  


REASONS AND BASES FOR FINDING AND CONCLUSION

A.	Veterans Claims Assistance Act of 2000 (VCAA)

The VCAA, in part, describes VA's duties to notify and assist 
claimants in substantiating a claim for VA benefits.  See 38 
U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a).  The VCAA 
applies to the instant claim.  Because this decision grants 
the benefit sought, there is no reason to belabor the impact 
of the VCAA on the matter; any error in notice or omission in 
duty to assist is harmless.  

B.	Legal Criteria, Factual Background, and Analysis

Service connection may be granted for disability due to 
disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  
Service connection may also be granted for any disease 
diagnosed after discharge, when all the evidence, including 
that pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303.  If hypertension is 
manifested to a compensable degree in the first year 
following a veteran's discharge from active duty, it may be 
presumed to have been incurred in service.  38 U.S.C.A. 
§§ 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309.  

To substantiate a claim of service connection, there must be 
medical evidence of a current disability; medical or, in 
certain circumstances, lay evidence of in-service incurrence 
or aggravation of a disease or injury; and medical evidence 
of a nexus between the claimed in-service disease or injury 
and the present disease or injury.  See Hickson v. West, 12 
Vet. App. 247 (1999).  The determination as to whether these 
requirements are met is based on an analysis of all the 
evidence of record and an evaluation of its credibility and 
probative value.  38 C.F.R. § 3.303(a); Baldwin v. West, 13 
Vet. App. 1 (1999).  

When there is an approximate balance of positive and negative 
evidence regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  When all of the 
evidence is assembled, VA is responsible for determining 
whether the evidence supports the claim or is in relative 
equipoise, with the veteran prevailing in either event, or 
whether a fair preponderance of the evidence is against the 
claim, in which case the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49, 55 (1990).  

The Veteran's service treatment records (STRs) show that in 
March 1971 he was treated for complaints of chest pain and 
requested an electrocardiogram; his blood pressure was 
140/88.  An October 1972 report of an appendectomy notes a 
blood pressure reading of 120/90.  On October 1979 service 
separation examination, the Veteran's blood pressure was 
158/100 (there was no explanation or follow-up).  The 
diagnosis was elevated blood pressure.  

Private treatment records reflect blood pressure readings of 
160/92 (December 2003), 130/80 (April and July 2004), 120/80 
(October 2004), 160/90 (January 2005), 122/80 (April 2005), 
and 130/85 (July 2005).  Copies of doctor's prescriptions 
show the Veteran received prescriptions for Crestor and 
Benicar (used to treat hypertension).  

On October 2005 VA examination, the Veteran reported that he 
has had hypertension since the military.  Blood pressure 
readings were 144/78, 140/78, and 122/76.  The diagnosis was 
hypertension with treatment unknown.  The examiner stated 
that it was unknown if the Veteran was taking blood pressure 
medications.  

On August 2006 VA examination, the Veteran was unable to 
recall what blood pressure medication he takes, their dosage, 
or how frequently he takes them.  Blood pressure readings 
were 164/88, 166/86, and 168/88.  The diagnosis was 
hypertension.  After reviewing the Veteran's claims file, the 
examiner noted that there was a single report of elevated 
blood pressure in service.  The examiner also reported that 
one single elevated blood pressure reading does not diagnose 
hypertension.  Hence, a single elevated blood pressure 
reading in service does not indicate that he had hypertension 
originating in service on a more likely than not basis.  
Additionally, he stated the Veteran has not had repeated or 
persistently elevated blood pressures, which is the sine qua 
non (i.e., something on which something else necessarily 
depends) for the diagnosis of hypertension while in service.  
The examiner therefore opined that "the available 
information is not sufficient to indicate that this 
individual had hypertension in the service on a more likely 
than not basis."  (emphasis added).  

The evidence shows that the Veteran now has a diagnosis of 
hypertension, and that elevated (and borderline elevated) 
blood pressure readings were manifested in service.  The 
Board finds that the multiple elevated and borderline 
elevated blood pressure readings in service (significantly 
including on service separation with no repeat readings made, 
and no follow-up) are, in light of the postservice diagnosis 
of hypertension, adequate to establish that the onset of the 
Veteran's hypertension occurred in service.  Significantly, 
while the August 2006 examiner noted that there was only one 
single elevated blood pressure reading in service; review of 
the Veteran's STRs reveals more elevated/borderline elevated 
blood pressure readings.  While the examiner indicated that 
repeat readings were critical to the diagnosis, it is 
noteworthy that the Veteran was not afforded repeat readings 
at separation, despite the significantly elevated reading 
that was reported.  Finally, while the examiner opined that 
the available information was insufficient to indicate the 
Veteran had hypertension on a more likely than not basis, 
that opinion saddles the Veteran with a standard of proof 
that exceeds what is required to substantiate his claim (as 
he need only show that the evidence is in equipoise).  The VA 
examiner's opinion allows for a finding that the evidence is 
at least in equipoise that the onset of the Veteran's 
hypertension was in service.

In light of the foregoing, the Board finds that service 
connection for hypertension is warranted.  


ORDER

Service connection for hypertension is granted.  


____________________________________________
George R. Senyk 
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


